t c memo united_states tax_court godfrey l c phelps petitioner v commissioner of internal revenue respondent docket no filed date godfrey l c phelps pro_se michael t sargent for respondent memorandum opinion chiechi judge this case is before the court on respon- dent’s motion for partial summary_judgment we shall grant 1respondent filed a memorandum of law respondent’s memoran- dum of law in support of respondent’s motion for partial summary_judgment and a declaration respondent’s declaration in support of that motion we shall refer collectively to respondent’s motion for partial summary_judgment respondent’s memorandum of continued respondent’s motion background the record establishes and or the parties do not dispute the following at the time petitioner filed the petition in this case his mailing address was in arnold maryland on date petitioner filed a complaint with the office of federal contract compliance programs in which he alleged that schneider national carriers inc schneider was a federal contractor which engaged in discriminatory work prac- tices on date that complaint was dismissed on the ground that schneider was not a federal contractor under c f_r sec 60-dollar_figure around date petitioner submitted to schneider an application_for employment petitioner’s employment applica- tion schneider denied that application around date petitioner filed charges against schneider with the equal employment opportunity commission and the wisconsin department of workforce development petitioner alleged in those charges that schneider discriminated against continued law and respondent’s declaration as respondent’s motion in respondent’s motion respondent concedes for purposes of that motion only the addition_to_tax under sec_6651 that respondent determined in the notice_of_deficiency with respect to petitioner’s taxable_year him on the basis of his age that schneider’s pre-employment screening procedures and inquiries as to a potential employee’s felony convictions have a discriminatory impact on african- american men and that schneider engaged in unlawful retali- ation we shall refer to the foregoing charges that petitioner filed against schneider as petitioner’s claims against schnei- der petitioner and schneider entered into an agreement effec- tive as of date that was entitled release and settlement agreement settlement agreement that agreement provided in pertinent part this release and settlement agreement the agreement is made by and between godfrey l c phelps mr phelps and schneider national carriers inc the company and as set forth in section below takes effect on the eighth day after the date mr phelps signs this agreement for delivery to the company the effective date of this agreement recitals a mr phelps submitted an application_for employment with the company on or about date b on date mr phelps filed a complaint with the office of federal contract compliance programs in which he alleged that the company was a federal contractor who engaged in discriminatory work practices the offcp sic complaint this complaint was dismissed on date because the company was not found to be a federal contrac- tor as defined under cfr c on or about date mr phelps filed charge no 260-a0-0330 against the company with the equal employment opportunity commission eeoc charge and the wisconsin department of workforce development mr phelps’ charges complained that the company discriminated against him on the basis of age and because the company’s pre-employment screening procedures and inquiries as to a potential employee’s felony convictions have a discriminatory impact on african-american men as well as unlawful retaliation d the company denies any liability to mr phelps whether based on any claims referred to above or for any other reason including violation of title vii of the civil rights act of and or any other federal state or local laws regulations and or ordinances of any kind e mr phelps and the company have determined that it would be in their mutual best interests to settle and resolve the eeoc charge and any and all other potential or actual disagreements and controversies between them and both mr phelps and the company desire to settle and resolve the same in accordance with the terms and conditions of this agreement therefore in consideration of the mutual covenants and conditions of this agreement including recitals a through e above and sec_1 through below mr phelps and the company hereby agree as follows payment to be made by the company within seven business days after the effective date of this agreement the company will pay mr phelps the sum of dollar_figure as non-wage damages recoverable under the flsa adea and title vii the company will file a form_1099 with the irs and mr phelps shall be responsible for payment of any taxes due or penalties and related costs release of the company in consideration of the payment to be made in accordance with sec_1 mr phelps hereby fully and forever releases acquits and discharges the company from any and all liability accrued or unaccrued known or unknown asserted or unasserted on account of any and all debts claims suits demands causes of action or controversies of any nature for all injuries losses and damages including but not limited to punitive_damages whether at law or in equity contract or tort or whether judicial or administrative in nature that he has or may have against the company as of the date of his execution of this agreement excepting only his rights under this agreement subject_to that exception the release in the previous sentence includes but is not necessarily limited to a any and all liability of the company resulting from arising out of or connected with mr phelps’ application_for employment with the company or the company’s decision not to hire mr phelps b any and all liability of the company resulting from arising out of or connected with rights or claims arising under title vii of the civil rights act of the civil rights act of the age discrimination in employment act the americans with disabilities act the rehabilitation act of the national labor relations act the maryland fair employment practices act the wisconsin fair employment act and any other federal state or local laws regulations ordinances of any kind and the common_law c any and all liability of the company resulting from arising out of or connected with the ofccp complaint referred to in recital b and the eeoc charge referred to in recital c release of mr phelps in consideration of the mutual covenants of this agreement the company hereby releases mr phelps from any and all liability on account of any and all debts claims suits demands causes of action or controversies of any nature for all injuries losses and damages including but not limited to punitive_damages whether at law or in equity contract or tort or whether judicial or administrative in nature that the company has or may have against mr phelps as of the date this agreement is signed on behalf of the company excepting only any liability incurred by the company because of the failure or refusal of mr phelps to perform any of his obligations under this agreement and withdrawal of the complaint covenant not to sue on released claims at the time of his execution and delivery of this release and settlement agreement mr phelps agrees to request the dismissal of the charges referred to in recital c by signing and mailing to the company’s attorney steven b rynecki pincite e wisconsin avenue suite milwaukee wisconsin a request for withdrawal of complaint in the form attached to this agreement mr phelps agrees and promises to sign any other documents and to take any other actions that may be necessary or desirable to obtain the dismissal of the charges as required in consideration of the actions to be taken by the company in accordance with sec_1 above mr phelps agrees and promises not to commence or continue any legal administrative or other proceedings of any nature against the company based on any debts claims demands causes of action or controversies released in this agreement denial of liability in entering into this agreement the company does not admit any liability to mr phelps of any nature or for any reason or the violation of any law or regulation any such liability or violation being hereby expressly denied including but not limited to any violation of or liability under any of the statutes and claims referred to in sec_2 parties benefited and bound real party in interest this agreement is binding upon and inures to the benefit of the company and mr phelps and their respective heirs representa- tives successors beneficiaries and assigns mr phelps represents that he is the real party in interest with respect to all claims released in this agreement and that he has not assigned to any other person any claim that could be asserted against the company older workers benefit protection act this agreement is governed by the older workers benefit protection act under that act mr phelps has at least days after being given this agreement during which he may consider whether or not to sign this agreement further in compliance with that act mr phelps has seven days following his signing of this agreement during which he may revoke this agreement therefore the effective date of this agreement is defined as the eighth day after the date mr phelps signs this agreement for delivery to the company and this agreement will not be effective or enforceable until such effective date however the release in sec_2 does not apply to any rights or claims that may arise after the date mr phelps signs this agreement further if mr phelps revokes this agreement during the seven-day period referred to above the company will not have any obligation to him under this agreement advice to consult legal counsel since this agreement includes a waiver of mr phelps’ rights to pursue recovery_of damages against the company under title vii of the civil rights act of the age discrimination in employment act and the other statutes and claims referred to in sec_2 and a release of any and all liability of the company to mr phelps is based on all such statutes and claims mr phelps is hereby advised to consult an attorney before signing this agreement and by signing the agreement acknowledges that he has done so entire agreement this agreement constitutes the entire agreement for the settlement of the matters mentioned herein and supersedes all prior corre- spondence discussions and understandings for the settlement of such matters acknowledgment in signing this agreement mr phelps acknowledges and agrees a that he has been given at least days to read this agreement to discuss the terms and conditions of the agreement with his attorney and any other advisers of his choice and to consider whether or not to sign the agreement b that he has read this agreement and fully understands the terms and conditions of the agreement which are contractual and not a mere recital c that he has not relied on any statement or representation made by or on behalf of the company other than as set forth in this agreement but wholly upon his own judgment belief and knowledge and the advice of any advisers of his choice and d that he is voluntarily signing this agreement with full knowledge as to its meaning and consequences and accepting the consideration to be provided under the agreement for the purpose of making a full and final compromise adjustment and settlement of all the matters mentioned above pursuant to the settlement agreement schneider paid dollar_figure settlement proceeds to petitioner in pursuant to that agreement schneider submitted to the internal_revenue_service form 1099-misc miscellaneous income form 1099-misc that form showed that schneider paid dollar_figure to petitioner in on date petitioner electronically filed form_1040 u s individual_income_tax_return petitioner’ sec_2001 return for 2the court takes judicial_notice that the instructions for form 1099-misc provide inter alia that the following items are to be reported in that form as other income generally any damages for nonphysical injuries or sickness and any other taxable damages those instructions further provide in perti- nent part generally report all compensatory_damages for nonphysical injuries or sickness such as employment discrimina- tion or defamation his taxable_year petitioner included schedule c profit or loss from business petitioner’ sec_2001 schedule c as part of that return in that schedule petitioner described his business as settlement title vii in petitioner’ sec_2001 schedule c petitioner reported dollar_figure of other income and claimed a dollar_figure deduction for other ex- penses petitioner attached form_8275 disclosure statement to petitioner’ sec_2001 return with respect to that claimed deduction that form stated the taxpayer received personal injury damages form an employment discrimination suit that was filed under title vii of the civil rights act the sum of said settlement big_number was inaccurately reported by the defendant as nonemployee compensation on form 1099-misc according to code sec_61 par compensation_for injuries damages or other harms under this section are non taxable reproduced literally on date respondent issued to petitioner a notice_of_deficiency notice with respect to petitioner’s taxable_year in that notice respondent determined that the settlement proceeds are includible as other income and are not excludable from gross_income in the notice respondent also determined that petitioner is liable for the addition_to_tax under sec_3in making the determinations with respect to the settlement proceeds respondent concluded that those proceeds are not includible as income from a trade_or_business and are not deduct- ible under sec_162 a discussion the court may grant summary_judgment where there is no genuine issue of material fact and a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir in petitioner’s response to respondent’s motion peti- tioner’s response petitioner advances what appear to be three principal arguments in support of his position that the court should deny that motion we turn first to what we understand to be petitioner’s argument that the court should deny respondent’s motion because respondent’s filing of that motion constitutes fraud on the part of respondent and respondent’s representatives including respondent’s counsel of record and racial discrimina- tion in this regard petitioner argues inter alia that 4all section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure 5in petitioner’ sec_2001 schedule c petitioner described his business as settlement title vii in that schedule petitioner reported dollar_figure of other income and claimed a dollar_figure deduction for other expenses in the notice respondent determined that the settlement proceeds are not includible as schedule c income and are not deductible under sec_162 petitioner does not dispute that during he was not engaged in the trade_or_business shown in petitioner’ sec_2001 schedule c that the settlement proceeds are not includible as schedule c income and that he is not entitled to deduct those proceeds under sec_162 instead petitioner argues that the settlement proceeds are excludable from gross_income under sec_104 respondent’s motion cannot be used to circumvent the truth severely limit one’s case and avoid genuine issued that are in dispute that may cause enormous embarrassment to the united_states government in its treatment of black americans in the instant case certain members of the irs have been notoriously treacherous through their fraud deceit misrepresentation omissions of material facts indignation and psychological pressure of intimidation reproduced literally we reject petitioner’s argument rule a provides that either party may move with or without supporting affidavits for a summary adjudication in the moving party’s favor upon all or any part of the legal issues in controversy respondent filed respondent’s motion in accordance with that rule we turn now to what we understand to be petitioner’s argu- ment that the court should deny respondent’s motion because the settlement agreement is illegal according to petitioner the settlement agreement is being challenged due to financial hardship emo- tional stress psychological trauma and the fraud that was perpetrated by schneider national carrier inc and the complicity of the united_states government in their refusal to enforce the employment laws we reject petitioner’s argument the settlement agreement that petitioner and schneider executed provided inter alia that petitioner had been given at least days to read that agreement and discuss its terms with his attorney and any other advisers of his choice that he read that agreement and fully understood its terms and conditions and that he voluntarily signed that agreement with full knowledge as to its meaning and consequences we turn finally to what we understand to be petitioner’s argument that the court should deny respondent’s motion because a trial is necessary to examine the settlement agreement in order to determine whether the settlement proceeds are excludable under sec_104 before addressing that argument we shall summarize certain principles applicable to our determination of whether the settlement proceeds are excludable under that section sec_61 provides the following sweeping definition of the term gross_income except as otherwise provided in this subtitle gross_income means all income from whatever source derived not only is sec_61 broad in its scope commis- sioner v schleier 515_us_323 exclusions from gross_income must be narrowly construed id sec_104 provides that gross_income does not include the amount of any damages other than punitive_damages received whether by suit or agreement and whether as lump sums or as periodic_payments on ac- count of personal physical injuries or physical sick- ness the regulations under sec_104 provide in pertinent part the term damages received whether by suit or agree- ment means an amount received other than workmen’s compensation through prosecution of a legal suit or action based upon tort or tort type rights or through a settlement agreement entered into in lieu of such prosecution sec_1_104-1 income_tax regs the supreme court of the united_states supreme court summarized the requirements of sec_104 as follows in sum the plain language of sec_104 the text of the applicable regulation and our decision in burke establish two independent requirements that a taxpayer must meet before a recovery may be excluded under sec_104 first the taxpayer must demon- strate that the underlying cause of action giving rise to the recovery is based upon tort or tort type rights and second the taxpayer must show that the damages were received on account of personal injuries or sickness commissioner v schleier supra pincite when the supreme court issued its opinion in commissioner v schleier supra sec_104 as in effect for the year at issue in schleier required inter alia that in order to be excluded from gross_income an amount of damages had to be received on account of personal injuries or sickness after the supreme court issued its opinion in schleier congress amended amendment sec_104 effective for amounts received after date by adding the requirement that in order to be excluded from gross_income any amount received must be on account of personal injuries that are physical or sickness that is physical small_business job protection act of publaw_104_188 sec stat the amendment does not otherwise change the requirements of sec_104 or the analysis set forth in commissioner v schleier supra it imposes an additional requirement in order for an amount to qualify for exclusion_from_gross_income under that section where damages are received pursuant to a settlement agree- ment such as is the case here the nature of the claim that was the actual basis for settlement controls whether such damages are excludable under sec_104 504_us_229 the determination of the nature of the claim is factual 102_tc_116 affd in part revd in part and remanded on another issue 70_f3d_34 5th cir 58_tc_32 where there is a settlement agreement that determination is usually made by reference to it see 349_f2d_610 10th cir affg tcmemo_1964_33 robinson v commissioner supra pincite if the sec_104 provides that emotional distress is not to be treated as a physical injury or physical sickness for purposes of sec_104 except for damages not in excess of the amount_paid for medical_care attributable to emotional distress in this connection the legislative_history of the amendment states it is intended that the term emotional distress in- cludes symptoms eg insomnia headaches stomach disorders which may result from such emotional distress h conf rept pincite ndollar_figure 1996_3_cb_741 n settlement agreement lacks express language stating what the amount_paid pursuant to that agreement was to settle the intent of the payor is critical to that determination knuckles v commissioner supra pincite see also 290_f2d_283 2d cir affg per curiam tcmemo_1960_ although the belief of the payee is relevant to that in- quiry the character of the settlement payment hinges ultimately on the dominant reason of the payor in making the payment agar v commissioner supra pincite 79_tc_680 affd without published opinion 749_f2d_37 9th cir whether the settlement payment is excludable from gross_income under sec_104 depends on the nature and the character of the claim asserted and not upon the validity of that claim see 87_tc_236 affd 835_f2d_67 3d cir 76_tc_116 affd without published opinion 676_f2d_682 1st cir seay v commissioner supra pincite we now address what we understand to be petitioner’s argu- ment that the court should deny respondent’s motion because a trial is necessary we reject petitioner’s argument in order to determine whether the settlement proceeds are excludable under sec_104 the court must as petitioner acknowledges examine the settlement agreement see knuckles v commissioner supra pincite examination of that agreement resolves the issue presented under that section we conclude that there is no genuine issue of material fact with respect to our determination of whether the settlement proceeds are excludable under sec_104 we consider now whether the dollar_figure of settlement proceeds that petitioner received under the settlement agreement are excludable under sec_104 the settlement agreement provided in pertinent part the company will pay mr phelps the sum of dollar_figure as non-wage damages recoverable under the flsa fair labor standards act adea age discrimination in employment act and title vii of the civil rights act the company will file a form_1099 with the irs and mr phelps shall be responsible for payment of any taxes due or penalties and related costs the fair labor standards act of flsa ch 52_stat_1060 current version pincite u s c secs 7in petitioner’s claims against schneider that he filed around date petitioner alleged that schneider engaged in age discrimination racial discrimination and unlawful retaliation ie discrimination against an individual who has filed a claim alleging unlawful employment practices on date petitioner also filed a complaint with the office of federal contract compliance programs in which he alleged that schneider was a federal contractor which engaged in discriminatory work practices that complaint was dismissed on the ground that schneider was not a federal contractor under c f_r sec 60-dollar_figure sec_2 of the settlement agreement contained boilerplate language releasing schneider from any and all liability with respect to inter alia any claims that petitioner may have had against it we do not attribute any significance to that boilerplate language see ndirika v commissioner tcmemo_2004_250 addresses unpaid minimum wages and unpaid overtime compensation u s c secs and the relief available under the flsa for unpaid minimum wages is damages in the amount of those unpaid wages and an additional equal amount as liquidated_damages id sec_216 the relief available under the flsa for unpaid overtime compensation is damages in the amount of that unpaid compensation and an additional equal amount as liquidated dam- ages id compensation_for personal injuries is not a form of relief under the flsadollar_figure the age discrimination in employment act of adea publaw_90_202 81_stat_602 current version pincite u s c secs addresses age discrimination in employment u s c sec the relief available under the adea is the payment of back wages and liquidated_damages that are punitive in nature id sec b see also commissioner v schleier u s pincite the supreme court held in schleier that recovery under the adea is not one that is ‘based upon tort or tort type rights ’ id the supreme court further held in schleier that liquidated_damages under the adea like back wages under the adea are not received ‘on account of personal injury or sick- ness ’ id pincite 9see also jacobs v commissioner tcmemo_2000_59 affd sub nom 22_fedappx_967 10th cir 10see jacobs v commissioner supra title vii of the civil rights act of title vii publaw_88_352 78_stat_253 current version pincite u s c secs 2000e-2000e-17 addresses inter alia racial discrimina- tion in employment u s c secs 2000e-2 and 2000e-3 the relief available under title vii is injunctions backpay and other equitable relief id sec 2000e-5 g see also united_states v burke u s pincite the supreme court held in burke that title vii does not redress a tort-type personal injury within the meaning of sec_104 and the applicable regulations united_states v burke supra pincite in congress enacted the civil rights act of publaw_102_166 sec_105 stat current version pincite u s c sec 1981a which expanded the relief available in the case of intentional discrimination in employment under the civil rights act of a person who is a victim of inten- tional discrimination may recover compensatory_damages for future pecuniary losses emotional pain suffering inconve- nience mental anguish loss of enjoyment of life and other nonpecuniary losses u s c sec 1981a b see also united_states v burke supra pincite n the civil rights act of provides that the term intentional discrimination does not include an employment practice that is unlawful because of its disparate impact u s c sec 1981a a in peti- tioner’s claims against schneider petitioner did not refer to any intentional discrimination on the part of schneider in- stead in those claims petitioner alleged that schneider’s pre- employment screening procedures and inquiries as to a potential employee’s felony convictions have a discriminatory impact on african-american men on the record before us we find that the settlement pro- ceeds were not received on account of tort-like personal inju- ries let alone tort-like personal physical injuries or physical sicknessdollar_figure on that record we further find that those proceeds are not excludable under sec_104 from petitioner’s gross_income for his taxable_year on the record before us we shall grant respondent’s motion we have considered all of the contentions and arguments of petitioner that are not discussed herein and we find them to be without merit irrelevant and or moot 11in petitioner’s response petitioner argues that the settlement proceeds were received on account of emotional distress indignation and psychological trauma we reject that argument in any event we note that emotional distress gener- ally is not to be treated as a physical injury or physical sickness for purposes of sec_104 see supra note to reflect the foregoing and respondent’s concession an order granting respondent’s motion and decision will be entered for respondent as to the deficiency and for petitioner as to the addi- tion to tax under sec_6651
